                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

CHRISTOPHER D. TAYLOR                                                                PLAINTIFF

V.                                     3:17CV00306 JM

STANDEFER, Corporal,
Osceola Police Department, et al.                                                 DEFENDANTS

                                             ORDER

       The Court has received and reviewed the Recommended Disposition (“Recommendation”)

filed by Magistrate Judge Patricia S. Harris. The parties have not filed objections. After a careful

review of the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Taylor’s claims are DISMISSED, without prejudice. The Court certifies that an in

forma pauperis appeal taken from this order and judgment dismissing this action is frivolous and

would not be taken in good faith.

       IT IS SO ORDERED, this 7th day of January 2019.



                                                        ________________________________
                                                        JAMES M. MOODY, JR.
                                                        UNITED STATES DISTRICT JUDGE
